Citation Nr: 0421848	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tremors.

2.  Entitlement to service connection for bilateral knee 
degenerative joint disease.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for lumbar spine 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1955 to August 
1959, and from October 1961 to March 1979.

Service connection is in effect for peptic ulcer disease with 
hiatal hernia, evaluated as 10 percent disabling.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the veteran withdrew 
the issue of entitlement to service connection for psoriasis.

In May 2002, the veteran provided testimony before a Hearing 
Officer at the RO; a transcript is of record.  The veteran 
also provided testimony before a Veterans Law Judge via 
videoconferencing at the RO in January 2004, of which a 
transcript is also of record.  He submitted additional 
evidence at that time which is now of record in his file.


FINDINGS OF FACT

1.  Tremors were first demonstrated in service and have 
continued with progressive intensity to date.

2.  Lay and medical evidence and opinion provides reasonable 
basis for associating the veteran's tremors with service, 
probably due to exposure to chemical aircraft cleaning 
agents.

3.  Numerous orthopedic problems were initially manifest in 
service.

4.  Evidence including medical opinion establishes that 
current chronic orthopedic disabilities including bilateral 
knee degenerative joint disease, ankles disability and lumbar 
spine degenerative joint disease are reasonably the result of 
service.


CONCLUSIONS OF LAW

1.  Tremors were incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1153, 1154, 5103, 5107 (West 1991 & Supp. 2003; 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003).

2.  Bilateral knee degenerative joint disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2003).

3.  Bilateral ankle disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2003).

4.  Lumbar spine degenerative joint disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2003).  If a 
chronic disability such as a neurological disorder or 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2003); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2003). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2003).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2003).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2003); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

There are no service medical records available from the 
veteran's initial period of service, and the records 
available from his second period of service are limited.  His 
service documents reflect that he was involved throughout 
service in a variety of aircraft and electronics warfare 
technician positions.

Available service records reflect that in October 1961, X-
rays of his left ankle showed a 6 x 12 mm. circumscribed bone 
density lying anterior to the talo-tibial joint.  The talus 
and tibia in that area were both somewhat irregular and this 
was felt to represent an old avulsion fracture.  

In November 1961, the veteran was seen in the emergency room 
after having complained of pain and swelling in his left foot 
and ankle of a recurrent nature since an injury in 1956.  X-
rays had not been fully reported but it was noted that an old 
chip was shown.  Hot packs were instituted and the left foot 
was to be elevated to be followed by massage.  The veteran 
was soaking his foot at home.  A series of four notations 
were made in December 1961 reflecting that  the veteran was 
treated for symptoms including limitation of motions and pain 
after having twisted his left ankle.  

He was sent to the orthopedic clinic in December 1961 and 
January 1962, at which latter occasion, the notation was made 
that he was to return in 3 weeks to be admitted for surgery, 
and his profile limitation was to be continued into late 
February.  A notation was made later in January 1962 that he 
was to be admitted for surgery on February 27, 1962, and on 
the day before that admission, his profile change was 
continued for another 6 weeks at L-3, with no marching or 
prolonged standing.  In May 1962, that limited profile was 
continued by the orthopedic clinic at L-3 for another 2 
months with no marching or prolonged standing.  No further 
records are available from any of that extended period of 
care.

In September 1963, he was seen in the emergency room after 
having lacerated his right hand.  He was seen several days 
later after the area became very red and tender; hot soaks 
were prescribed.

The veteran underwent an occupational health physical 
examination in June 1963.  The examination form was noted 
that he was in aircraft repair and had been in work for a 
year as a flight line mechanic during which time he was 
specifically exposed to Trichlorine and other chemicals.

In March 1965, the veteran was seem at the orthopedic clinic 
with aching in his calf.  There were heel cord contractions 
and he lacked full range of motion in the right ankle with 
his knee extended.  There was also marked hamstring 
tightness.  Various exercises were recommended.

Also in September 1966, the veteran complained that his right 
shoulder hurt on the anterior surface when he moved.  There 
had been no specific trauma.  The symptoms had existed for a 
day and were particularly present when he raised his arm 
upward.  Examination showed tenderness in the anterior biceps 
and when the arm was rotated and abducted.  Impression was 
anterior bursitis or bicipital tendonitis.  It was 
recommended that he use heat, rest and take Indocin.

Clinical records from service show that in September 1966, 
the veteran also complained of recurrent ankle problems, 
after a long history of similar problems.  He had injured his 
left ankle and now, when walking, there was pain on the 
medial aspect, and sharp pain in the sub-maleolar area.  He 
was able to put weight on the ankle as long as he did not 
flex past a certain point.  Range of motion was felt to be 
all right but the heel cord was not tight and there was 
tenderness in the anterior maleolus.

Left ankle X-rays were taken in September 1966 after the 
veteran complained that he had pain in cold, damp weather.  
There was calcification present in what were felt to be 
presumably ligamentous structures.  There was also slight 
asymmetry in the ankle mortise and prominent calcification 
extending toward the medial aspect of the anterior portion of 
the ankle joint.  It was felt that the degree of 
calcification anteriorly was significant and probably 
represented residuals of old trauma, and if progressive, 
would probably lead to ankylosis of the mortise. 

On orthopedic examination in September 1966, there was noted 
calcification in the left ankle felt to be due to old trauma.  
The orthopedic review was undertaken to analyze the 
radiologist's suggestions of possible damage.  The examiner 
noted crepitus when the veteran walked in a certain way.  He 
had a history of two episodes of jumping from trucks, once in 
1956 in the Navy, and later in the Air Force, and both had 
been with resultant pain in the ankle.  Examination showed 
free range of motion with mild crepitus of a diffuse nature 
without effusion of pain on range of motion.  X-rays were 
noted to confirm the clarifications in the anterior capsule 
of the left ankle and a loose body was to be ruled out.  The 
recommendation was for him to wait for 2 weeks and then have 
the left ankle X-rayed again.  It was felt that he might also 
need surgical removal of the loose body.

On a subsequent orthopedic visit in November 1966, the 
symptoms were noted to have decreased somewhat and there was 
no effusion.  X-ray films showed no further changes.  He was 
to be observed and return in 2 months.  Apparently another X-
ray dated in November 1966 indicated that the veteran had had 
trauma to the left ankle.  X-rays were compared to those of 
September 1966, and calcifications anterior to the ankle 
mortise was again noted and appeared unchanged.   

The veteran as seen in July 1967 at the hospital with a 
history of prior complaints of ankle problems which had 
exacerbated.  This was felt to be an old problem which had 
been aggravated.  He also had pain in the right shoulder when 
doing push-ups or sit-ups.  Examination showed anterior 
tenderness in the shoulder girdle with pain on pushing and 
scratching his back.  The impression was that he was 
experiencing tendonitis.  An X-ray report dated in July 1967 
indicated that he had probable calcific tendonitis in the 
right shoulder.  Butazolydin was prescribed and he was given 
an 80 day excuse for not doing certain activities for the 
diagnosed right shoulder tendonitis.

In October 1967 he was seen at the orthopedic clinic for 
persistent right shoulder complaints.  Examination was within 
normal limits and he was to return in a month for new X-rays 
with continued profile limitation in the interim.  

In January 1974, the veteran complained of tenderness in the 
right side of his neck for 2 days.  It was thought that there 
was a sign of folliculitis for which soaks were prescribed 
but no other orthopedic problem was shown at that time.

In March 1974, the veteran was seen for joint pain in his 
left shoulder and left hip for the past year.  Examination of 
the shoulder showed good range of motion.  He said that there 
had been a feeling that the arm was going to sleep, and that 
this had existed for about a year.

On his retirement examination in March 1979, the veteran was 
noted to have a history of painful ankles without specific 
trauma.  He had been advised to have a fusion of the one 
ankle in the 1960's.  He also said he had a history of leg 
cramping when in bed at night.  He specifically checked that 
he had a history pf painful joints, leg cramps, and 
arthritis, rheumatism or bursitis.

On VA examination in December 1999, the veteran said he had a 
history of exposure to certain solvents in service since 
which time he had developed nerve problems.  He also had 
complaints of pain in his ankles, knees and lower back.  The 
back had been a problem for many years and was aggravated by 
bending over for long periods of time, lifting, standing or 
walking.  The pain was localized to the lower back.  He had 
some limitations of motion.  His knees had bothered him since 
the mid-1970's and included pain and swelling when sitting 
for long periods of time, and periodic episodes of a feeling 
like a needle was sticking him in his legs.  Examination 
showed range of motion of both knees from 5 degrees of 
flexion contracture further to 110 degrees with some minimal 
grating of the soft tissues as they were felt to move in and 
out of the joints but no specific chondromalacia.  His feet 
had started bothering him in 1962 and the ankles began soon 
thereafter.  He was put on crutches at times and advised to 
fuse the ankles which he had declined to do.  He had a giving 
way of the ankles with pain, some swelling and a tendency of 
the ankles to turn easily.  There was limitation of bilateral 
ankle motion with slight varus of ankle and foot, increased 
when he went on tiptoes.

X-rays of both knees showed narrowing of the right medial 
joint compartment without reactive bone changes.  There was a 
probable loose body anteriorly and questionable loose body in 
the left knee.  Both ankles showed talo-tibial joint space 
asymmetry with widening of the joint spaces laterally.  There 
was a small bone density in proximity to the left medial 
malleolus which was felt to be the result of remote trauma 
versus ununited ossification in the center.  There were talar 
beaks, more prominent on the left, soft tissue swelling and 
bilateral plantar spurs.  Back X-rays showed anterior 
compression of T-12 with degenerative changes at T-12/L-1 and 
slight dextroscoliosis.

Another VA examiner described the veteran's history of 
intention tremor of a mild nature.  This was described as a 
familial tremor of both hands. 

The veteran has submitted extensive testimony as well as 
independent treatise and print media materials relating to 
the hazards of exposure to certain organic chemicals to which 
he was allegedly continuously exposed in service including 
trichloroethylene (TCE) and tetrachloroethlyene, ethylene 
trichloride or Triclene (PCE).  

A statement is of record from a neurological specialist, SH, 
M.D., dated in February 2002, to the effect that he had first 
seen the veteran in 1997 for a tremor for which he was given 
treatment which was not entirely productive.  He had since 
been seen more recently with some deterioration in the 
tremor.  The veteran had given the physician a history of 
significant exposure in service in the 1960's to 
trichloroethylene which he felt might have had a bearing on 
the cause of the tremor.  The physician stated with regard to 
a possible relationship between the inservice chemical 
exposure and tremors, "this was a possibility" but typically 
one could expect a tremor not to be progressive if it were 
related to a toxic exposure.

A VA examiner noted in January 2003 that the veteran claimed 
that his upper extremities tremor was due to exposure to 
trichloroethylene in service.  The physician partially but 
incompletely quoted from Dr. SH's report cited above.  He 
further noted that the veteran had a constant tremor even 
awakening him sometimes at night.  He tremor was aggravated 
by any activity requiring hand function such as drinking a 
cup of coffee, cutting up food or eating with a fork.  
Examination showed intention tremor of both upper extremities 
with past-pointing on finger to nose testing.  The veteran 
also appeared to have some hyperactive ankle reflexes with 
unsustained clonus.  It was opined that while the veteran 
thought the tremor was related to inservice exposure, it was 
thought this was unlikely.  The examiner also stated that he 
did not find that neurological disease was listed as one of 
the possible toxic effects of those chemicals to which the 
veteran was purportedly exposed in service.

A statement is of record from GWL, dated in January 2004.  
Mr. L indicated that he had retired from the Federal Aviation 
Administration (FAA) in 1997 after serving for 36+ years,.  
He had been a manager when the veteran had been hired for 
work with the FAA immediately on separation from service in 
mid-August 1979.  During the initial interview with the 
veteran, one of his 

(f)irst observations was that his hands 
trembled.  I asked him about this and he 
stated that the trembling was from using 
chemical while serving in the military.  
I did not think it would interfere with 
his work and it did not initially.  He 
performed very satisfactorily in duties 
he was assigned while working under my 
supervision; however, some of his 
supervisors for positions he held later 
in his career would call me and ask if ( 
the veteran) might be suffering from a 
nervous breakdown or mental stress.  I 
always told them that (the veteran's) 
trembling was caused by his experience in 
the military, and not to worry about it.  
I do believe that (the veteran's) career 
progression was hampered by his trembling 
hands and the perception by others that 
he was undergoing a mental breakdown or 
suffering from mental stress.

A statement is of record from an orthopedic surgeon, RCS, 
M.D., who examined the veteran in January 2004.  The veteran 
was complaining of back pain, right knee and right ankle 
pain.  He said that his military career had involved jumping 
out of the back of B-52s at a height of approximately 15 
feet.  He now continued to have ongoing pain in the low back, 
right ankle and right knee, which he rated at 4-5 out of a 
possible 10, and which got worse towards the end of the day 
or after walking up and down stairs.  The physician said that 
he had bilateral knee braces which gave some help.  He also 
had a history of carrying heavy objects and had had a left 
humerus break; he had been discharged from service in 1979.  
On examination, it was noted that he had had a knee 
arthroscopy in June 2002 at which time he had been shown to 
have advanced arthritis in the patellofemoral joint, medial 
femoral tibial condyle.  

X-rays showed degenerative changes of the lumbar spine, as 
well as knee medial joint line narrowing bilaterally.  The 
diagnoses were degenerative disc disease; bilateral 
osteoarthritis of the knees; and right ankle strain.  The 
physician stated that

The patient and I discussed his role in 
work when in the U.S. Air Force and it is 
medically probable that his type of work 
(disability) more likely than not could 
have manifested while he was serving 
active duty, especially his back and 
knees.

The veteran submitted a statement from a neurological 
specialist, MDS, M.D., dated in January 2004.  Dr. S stated 
that he had been asked to opine about whether the veteran's 
neurological symptoms were a result of trichloroethylene 
exposure in service.  He stated that

(The veteran) said that his tremor first 
appeared in 1964 while he was exposed to 
trichloroethylene at his occupation as an 
electronic technician.  He said he was 
forced into retirement in 1997 as a 
result of his tremor.  He has visited 
neurologists and has been prescribed 
numerous medications for treatment 
including Inderal, Mysoline, Trazodone, 
BuSpar and Topomax.  He found that they 
were effective but they produced side 
effects of anxiety and impaired thinking 
so he abandoned treatment.

He finds the tremor noticeable and 
somewhat embarrassing.  He reports 
difficult manipulating cups and utensils.

My examination was remarkable for a 
coarse static tremor that is also present 
with movement.

With respect to causation, it is probably 
as likely as not that the tremor disorder 
manifested while on active duty.  There 
is no family history so it is unlikely to 
be a familiar tremor.  I find no other 
neurologic condition to explain the 
tremor.

The veteran has submitted numerous affidavits, all of which 
are of record.  One affiant, HEI, indicated that he had known 
the veteran since 1968 when they were stationed together in 
service in Nebraska; that they had worked together on a 
special project in and since service with the FAA.  The 
affiant reported that during that entire time the veteran had 
exhibited an involuntary tremor of his hands and some 
involuntary movement of his head.  He indicated that he had 
last seen him in 2000 when his tremor seemed to have 
deteriorated.

Another affiant, CS, stated that he had known the veteran all 
of his life.  When he saw him in the mid 1960's, he noted 
that the veteran's hands trembled a little, and when asked, 
he said that he then did not know the cause.  As years 
progressed, the problem became worse.  Since then, the 
veteran had told him that the cause was apparently associated 
with the use of solvents utilized to wash equipment in 
service.   He further described extensive studies showing the 
exposure to various solvents and chemicals to cause 
neurological problems.

Another affiant, DH, reported that he met the veteran, his 
co-worker, in August 1979 when he reported to the FAA for 
work right after service.  He had himself reported there two 
months before.  He noticed that the veteran's hands trembled 
and sometimes his head would shake, but not often.  When he 
met him again some 15 years later at a FAA Office, he noticed 
that the shaking had become worse, and this had continued 
subsequently to deteriorate. 

A statement is also of record from the veteran's wife of 45 
years who indicated that she met him in March 1958 and 
married him in August of that year, at which time he did not 
shake or tremble.  When he was discharged from the Navy in 
1959, he did not have tremors and did not develop them in the 
time prior to returning to active duty in the Air Force.  In 
1964-1965, she stated that he started to shake at a time when 
he spent a lot of time sleeping in his shop due to the Cuban 
Crisis, and then went to Guam for deploying B-52's for 
bombing.  At that time he was usually riding in the back of 
the aircraft repairing systems.  She said that six or seven 
years ago they found out that this was caused by exposure to 
TCE.  She further stated that his tremor started after 
working as a ECM repairman in the Air Force.  She also 
indicated that none of their sons, now in their 40's, display 
such tremor.  

Analysis

From the outset, the Board would note that the veteran's 
testimony, and the extensive and articulate documentation he 
has submitted from various sources and individuals is 
entirely credible and has been very helpful to the equitable 
resolution of his case.

The veteran has testified that he was reluctant to see 
physicians in service for his various problems.  That is 
entirely understandable; and indeed, although he had an 
extensive overall period of active duty, his service records 
with regard to any complaints are limited.  Nonetheless, 
there is an entirely adequate evidentiary foundation for 
addressing all of the issues herein concerned.  Not only are 
there VA and private clinical opinions in the file, but the 
veteran has sought out and has submitted credible lay 
affidavits to sustain the other pertinent factors in this 
case, from family, friends and associates in and since 
service.

The RO has primarily addressed the issue relating to tremors 
on the basis that his disability is familial and as such, not 
subject to service connection.  The fact that they might be 
familial in nature would not necessarily result in a denial 
of his claim, as noted in above cited regulatory criteria.  
Nonetheless, in that regard, since the Board is not persuaded 
that his tremors are in fact of a familial nature, it is 
unnecessary to assess the issue on that basis.  However, it 
should be noted that the singular medical opinion of record 
to that effect is not otherwise substantiated by independent 
evidence or documentation; and furthermore, collaborative 
evidence does not reflect that tremors were shown prior to 
service or that anyone else in the veteran's family has such 
problems.  

On the other hand, the veteran was clearly exposed in 
service, on a recurrent and extended basis, to certain 
solvents, specifically trichloroethylene (TCE) and 
tetrachloroethlyene, ethylene trichloride or Triclene (PCE); 
the potential secondary neurological impacts of which are 
clearly and unequivocally set-forth in treatise and other 
medical information of record.  It appears that the veteran's 
hand tremors began in service, and were clearly present at 
the time of his separation from service and/or at the time of 
his FAA job interview concurrent therewith.  There is sound 
medical opinion to the effect that his exposure in service to 
the various solvents is the probable cause of his tremors, 
and the Board is not in a position to disregard that learned 
opinion.  Service connection is warranted for the veteran's 
tremors as a result of service.

As for his orthopedic problems involving various designated 
joints, the service records show recurrent problems with 
various joints in service.  Medical opinion, as cited above, 
has associated those orthopedic problems with having been 
first demonstrated in and/or as being otherwise due to 
service.  The Board finds that opinion to be credible and is 
not in a position to argue to the contrary.  

With resolution of doubt in his favor, service connection for 
bilateral knee degenerative joint disease, bilateral ankle 
disability and lumbar spine degenerative joint disease is 
reasonably warranted.


ORDER

Service connection for tremors is granted.

Service connection for bilateral knee degenerative joint 
disease is granted.

Service connection for bilateral ankle disability is granted.

Service connection for lumbar spine degenerative joint 
disease is granted.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



